Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  146791(97)(100)(102)                                                                                     Brian K. Zahra
                                                                                                   Bridget M. McCormack
  STATE OF MICHIGAN ex rel MARCIA                                                                        David F. Viviano,
                                                                                                                     Justices
  GURGANUS,
            Plaintiff-Appellant,
                                                                   SC: 146791
  v                                                                CoA: 299997
                                                                   Kent CC: 09-003411-CZ
  CVS CAREMARK CORPORATION, et al,
             Defendants-Appellees.
  _______________________________________
  CITY OF LANSING and DICKINSON PRESS,
  INC.,
             Plaintiffs-Appellants,
                                                                   SC: 146792
  v                                                                CoA: 299998
                                                                   Kent CC: 09-007827-CZ
  RITE AID OF MICHIGAN, INC. and PERRY
  DRUG STORES, INC.,
             Defendants-Appellees.
  ______________________________________
  CITY OF LANSING, DICKINSON PRESS, INC.,
  and SCOTT MURPHY,
             Plaintiffs-Appellants,
                                                                    SC: 146793
  v                                                                 CoA: 299999
                                                                    Kent CC: 10-00619-CZ
  CVS CAREMARK CORPORATION, et al,
             Defendants-Appellees.
  ____________________________________

         On order of the Chief Justice, motions for temporary admission under MCR
  8.126(A) are considered and the following are admitted for the purpose of appearing in
  this case: Dennis Murashko, Brian J. Murray, Tina M. Tabacchi, Wendy J. Wildung,
  Craig S. Coleman, David B. Goroff, and Robert H. Griffith.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2013                      _________________________________________
                                                                              Clerk